Civil action to recover damages for an alleged negligent injury caused by a collision between a car in which plaintiff was riding and defendant's car operated at the time by Homer Critcher, defendant's 16-year-old son. The scene of the injury was at the intersection of a side road with the Blowing Rock road just off Main Street in the town of Boone.
Upon motion, the action was dismissed as to the defendant, Homer Critcher, because of his infancy (Morris Plan Co. v. Palmer, 185 N.C. 109,116 S.E. 261). From a verdict and judgment in favor of the plaintiff as against the defendant, C. M. Critcher, the said defendant appeals, assigning errors.
On controverted issues of fact, the jury has responded in favor of the plaintiff. The case seems to have been tried in substantial conformity to the principles of law applicable so far as appellant is concerned. We have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error. Hence, the verdict and judgment will be upheld.
No error.